  Case 1:20-cv-07910-NLH Document 4 Filed 07/16/20 Page 1 of 5 PageID: 80



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   MILTON VALENTINE,                     1:20-cv-7910 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   NEW JERSEY STATE
   PAROLE BOARD, et al.,

                  Respondents.


APPEARANCES:

Milton Valentine
585713C
Southern State Correctional Facility
4295 Route 47
Unit 8L
Delmont, NJ 08314

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Milton Valentine filed a petition for

writ of habeas corpus under 28 U.S.C. § 2241 challenging the New

Jersey State Parole Board’s decision denying him release in

light of the COVID-19 pandemic, see ECF No. 1; and

     WHEREAS, the Court issued an order pursuant to Mason v.

Meyers, 208 F.3d 414 (3d Cir. 2000) informing Petitioner of his

options to either convert the § 2241 petition into a petition

under 28 U.S.C. § 2254, and the consequences of so doing, or to
  Case 1:20-cv-07910-NLH Document 4 Filed 07/16/20 Page 2 of 5 PageID: 81



have the Court screen under § 2241, see ECF No. 2; and

     WHEREAS, Petitioner has written the Court and asked to

convert his petition into a § 2254 petition, see ECF No. 3; and

     WHEREAS, in accordance with the Court’s June 30, 2020 order

and Petitioner’s wishes, the Court will order the Clerk to

convert this action into an action brought under 28 U.S.C. §

2254; and

     WHEREAS, in accordance with Rule 4 of the Rules Governing

Section 2254 Cases, this Court has screened the Petition for

dismissal and determined that dismissal without an answer and

production of the record is not warranted,

     THEREFORE, IT IS on this      16th     day of July, 2020

     ORDERED that the Clerk shall convert this action into an

action brought under 28 U.S.C. § 2254; and it is further

     ORDERED that the Clerk shall serve, pursuant to Rule 4 of

the Habeas Rules, a Notice of Electronic Filing of this Order on

the State of New Jersey, Department of Law & Public Safety,

Division of Criminal Justice, Appellate Bureau (“the Bureau”) at

dcj-efile@njdcj.org, in accordance with the Memorandum of

Understanding between this Court and the Bureau; and it is

further

     ORDERED also in accordance with the Memorandum of

Understanding, that if the Bureau intends to refer the action to

a County Prosecutor’s Office, the Bureau will use its best

                                    2
  Case 1:20-cv-07910-NLH Document 4 Filed 07/16/20 Page 3 of 5 PageID: 82



efforts to upload to CM/ECF a “referral letter” indicating the

name of that office within fourteen (14) calendar days from the

date of the Order to Answer; and it is further

     ORDERED that, where the Petition appears to be untimely

under the Antiterrorism and Effective Death Penalty Act of 1996,

within forty-five (45) days of the date this Order is filed,

Respondents may file a Motion to Dismiss the Petition on

timeliness grounds only, provided that the motion:          (1) attaches

exhibits that evince all relevant state court filing dates; (2)

contains legal argument discussing pertinent timeliness law; and

(3) demonstrates that an Answer to the merits of the Amended

Petition is unnecessary; and it is further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for statutory and/or

equitable tolling, and to which Petitioner may attach any

relevant exhibits; and it is further

     ORDERED that, if Petitioner files an opposition,

Respondents shall have ten (10) days to file a reply brief; and

it is further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondents to file a full

and complete answer to all claims; and it is further

     ORDERED that if Respondents do not file a Motion to Dismiss

                                    3
  Case 1:20-cv-07910-NLH Document 4 Filed 07/16/20 Page 4 of 5 PageID: 83



the Petition, they shall file a full and complete answer to all

claims asserted in the Amended Petition within forty-five (45)

days of the entry of this Order; and it is further

     ORDERED that Respondents’ answer shall respond to each

factual and legal allegation of the Amended Petition, in

accordance with Habeas Rule 5(b); and it is further

     ORDERED that Respondents’ answer shall address the merits

of each claim raised in the Amended Petition by citing to

relevant federal law; and it is further

     ORDERED that Respondents’ answer shall adhere to the

requirements of Habeas Rule 5(c) and (d) in providing the

relevant state court record of proceedings, including any pro se

filings; and it is further

     ORDERED that the answer shall contain an index of exhibits

identifying each document from the relevant state court

proceedings that is filed with the answer; and it is further

     ORDERED that Respondents shall electronically file the

answer, the exhibits, and the list of exhibits; and it is

further

     ORDERED that all exhibits to the Answer must be identified

by a descriptive name in the electronic filing entry, for

example:

     “Exhibit #1 Transcript of [type of proceeding] held on
XX/XX/XXXX” or


                                    4
  Case 1:20-cv-07910-NLH Document 4 Filed 07/16/20 Page 5 of 5 PageID: 84



     “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”;
and it is further

     ORDERED that Petitioner may file and serve a reply to the

answer within forty-five (45) days after Respondents file the

answer, see Habeas Rule 5(e); it is further

     ORDERED that any request to deviate from this Order shall

be by motion; and it is further

     ORDERED that, within seven (7) days after any change in

Petitioner’s custody status, be it release or otherwise,

Respondents shall electronically file a written notice of the

same with the Clerk of the Court; and is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                         s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
